United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.M., Appellant
and
U.S. POSTAL SERVICE, GENERAL MAIL
FACILITY, Phoenix, AZ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-1600
Issued: July 13, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On April 13, 2008 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ merit decision dated March 7, 2008. Pursuant to 20 C.F.R. §§ 501.2(c)
and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether the Office properly determined appellant’s entitlement to
compensation for wage loss from February 25, 2001 to January 16, 2007.
FACTUAL HISTORY
The case has previously been before the Board. In a December 16, 2003 decision, the
Board found that appellant was at fault in creating a $8,049.00 overpayment of compensation.1
The Board also found that appellant was not entitled to wage-loss compensation from
February 25 to March 8, 2001, as he received a schedule award covering this period. In a
1

Docket No. 03-1614 (issued December 16, 2003).

decision dated January 6, 2006, the Board found that the record required further development
regarding wage-loss compensation from December 30, 2001 to February 6, 2002.2 The Board
indicated that the issue of whether appellant had sustained an employment-related sleep disorder
was still under development and that issue must be resolved before the wage-loss compensation
issue could be adjudicated. The history of the case as contained in the Board’s prior decisions is
incorporated herein by reference.
The Office further developed the medical evidence and accepted a sleep disorder as a
consequential injury. By decision dated January 9, 2007, the Office denied appellant’s claim for
compensation from December 30, 2001 to February 6, 2002.
On January 4, 2007 appellant submitted a claim for compensation (Form CA-7) from
March 14, 2005 to December 7, 2006. The time analysis forms (CA-7a) showed appellant had
worked generally between six to seven hours per day, with one to two hours of leave without
pay. There were several dates that the employing establishment indicated appellant had worked
more than eight hours.
By decision dated April 2, 2007, an Office hearing representative reversed the January 9,
2007 decision.
On April 12, 2007 appellant submitted a CA-7 for the period December 9, 2006 to
January 18, 2007. In an April 10, 2007 letter, appellant argued that the employing establishment
had improperly included overtime hours as hours “worked” on the CA-7a forms.
By decision dated August 1, 2007, the Office found appellant was entitled to wage-loss
compensation for the hours claimed on the CA-7 and CA-7a forms. It noted that appellant had
already received compensation pursuant to schedule awards from February 23 to December 24,
2001 and April 18 to October 31, 2005. According to the Office, appellant was entitled to
1,215.91 hours from February 24, 2002 to November 25, 2004, 1.98 hours on January 27, 2005,
12 hours from March 6 to 13, 2005, 31.75 hours from March 14 to April 17, 2005 and 410.92
hours from November 1 to January 16, 2007. The total number of hours for the period was
therefore 1,672.56. In addition, for the period December 30, 2001 to February 6, 2002, the
Office determined that appellant was entitled to an additional $208.12. This represented an
adjustment in the pay rate based on 3 days of Sunday premium pay and 13 days of night
differential. The Office also found there were 23 days where appellant had worked prior to his
11:00 p.m. shift and was paid overtime for these hours. Appellant was found not to be entitled to
compensation on those days he worked eight or more hours.
Appellant requested a review of the written record by an Office hearing representative.
In a decision dated March 7, 2008, the hearing representative modified the prior decision. The
hearing representative found appellant was entitled to an additional 66.70 hours for the period
May 31 to July 11, 2003, .07 hours on August 24, 2003, 22.5 hours from November 13 to 25,
2004, 65.81 hours from November 26, 2004 to January 26, 2005 and 15.26 hours from March 14
to 31, 2005. The hearing representative affirmed the finding that appellant would not be entitled
to compensation for those days he worked eight or more hours.
2

Docket No. 05-278 (issued January 6, 2006).

2

LEGAL PRECEDENT
The Federal Employees’ Compensation Act provides that a claimant is entitled to
compensation for disability resulting from a personal injury sustained while in the performance
of duty.3 The term “disability” as used under the Act means the incapacity, because of injury in
employment, to earn the wages which the employee was receiving at the time of injury.4
ANALYSIS
The March 7, 2008 Office decision made detailed findings with respect to appellant’s
entitlement to compensation. The Office found that appellant was entitled to compensation for
the periods claimed. On appeal, appellant’s primary argument is that he should be entitled to the
claimed hours of compensation on those dates in which he worked less than eight hours in his
regular shift, but worked additional hours at another location. The employing establishment
indicated that for approximately 23 days during the claimed period appellant had worked
additional hours and was paid as “overtime.” On those days in which appellant’s combined work
hours totaled eight or more hours, the Office found he was not entitled to compensation.
Appellant argues that, since overtime pay is not included in determining pay rate,5 the
Office should not include his overtime hours as time “worked” in determining entitlement to
wage-loss compensation. But the issue here is not a pay rate issue. Compensation for wage loss
is paid for disability, which is defined as the inability to earn the wages earned at the time of
injury. The actual earnings, whether classified as overtime or other type of pay, are relevant
factors in determining the amount of compensation owed. The Office offsets compensation
based on the actual earnings in accord with its implementing regulations and Board precedent.6
If appellant had earnings equal to or greater than his current pay for the date-of-injury position,
he is not entitled to wage-loss compensation for that period. The Board finds that appellant is
not entitled to compensation on those dates he worked eight or more hours.
Appellant also briefly argued that his night differential and Sunday pay were incorrect,
without providing additional detail. To the extent he is referring to the period December 30,
2001 to February 6, 2002, the Sunday premium pay and night differential pay were based on the
CA-7a that appellant signed on February 21, 2002. Appellant did not offer any probative
evidence of error by the Office on this issue.

3

5 U.S.C. § 8102(a).

4

Donald Johnson, 44 ECAB 540, 548 (1993); 20 C.F.R. § 10.5(17).

5

5 U.S.C. § 8114(e) provides that overtime pay is not included in determining monthly pay.

6

See Donna M. Rowan, 54 ECAB 698 (2003); Albert C. Shadrick, 5 ECAB 376 (1953); 20 C.F.R. § 10.403;
Federal (FECA) Procedure Manual, Part 2 -- Claims, Reemployment: Determining Wage-Earning Capacity,
Chapter 2.814.7 (July 1997).

3

CONCLUSION
The Board finds that, based on the evidence, the Office properly paid appellant
compensation for the period February 25, 2001 to January 16, 2007.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated March 7, 2008 is affirmed.
Issued: July 13, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

4

